DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious a method of operating a household refrigeration appliance in particular, the limitations: 
“an inverter operable with pulse-width modulation for controlling the fan, operating the inverter during the inspection mode with a predetermined duty cycle that is allocated to the inspection mode” as recited in claim 1;
“operating the fan in the inspection mode for a predetermined period of time directly after starting up the fan from standstill and after an end of the predetermined time period operating the fan under closed loop speed control” as recited in claim 6; and
“causing the fan to convey air that is cooled by the evaporator from the duct system into the interior space and wherein the abnormal operating state of the fan represents an icing up of the evaporator” as recited in claim 8.
The best prior art Janke merely discloses an inverter to control a motor of a compressor. Janke fails to disclose the required control feature as required in claims 1, 6 and 8. Therefore, claims 1, 6, and 8 are currently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763